Sidney Squire, J.
Claimant’s motion for examination before trial of the defendant is granted as limited herein and on condition that claimant is first examined before trial by the defendant pursuant to the latter’s notice therefor, served prior to the instant motion papers.
Claimant is to be examined under oath as an adverse party by the defendant at the office of the Attorney-G-eneral of the *126State of New York, Boom 1205, 270 Broadway, in the County, City and State of New York, on August 18, 1960 at 10:00 a.m., with respect to the matter set forth in the defendant’s notice.
The defendant, the State of New York, by its Senior Director at Creedmoor State Hospital, Queens Village, New York City, shall designate and produce its employees having knowledge of the facts herein for examination before trial as an adverse party under oath by claimant at the same place immediately after the conclusion of the defendant’s examination of the claimant. The defendant is to be examined with respect to the matter set forth in the moving affidavit sworn to on July 2, 1960.
Said defendant is further directed to produce its books, papers and records at the time and place of its examination by claimant for use pursuant to section 296 of the Civil Practice Act. If the autopsy was conducted by the State, the report thereof shall also be produced. The initial report of the defendant’s employees with respect to the alleged assault is to be produced as well as the State’s records relating to the alleged assailant, Caroline Connor.
The latter records are directed by virtue of the authority vested in us pursuant to section 20 and subdivision 9 of section 34 of the Mental Hygiene Law, limited as outlined in Montgomery County Trust Co. v. State of New York (283 App. Div. 1008 [4th Dept., May, 1954]; Boykin v. State of New York, 7 A D 2d 819 [3d Dept., Dec. 1958], affg. 13 Misc 2d 1037; Torres v. State of New York (14 Misc 2d 246).
Such hospital records of the assailant shall be produced for use in accordance with section 296 of the Civil Practice Act except as to entries therein of professional opinions referring to said patient’s propensities, diagnosis and prognosis. Short-form order signed.